PER CURIAM
Antonio Rycraw ("Movant") appeals from the motion court's judgment, following an evidentiary hearing, denying his Rule 29.15 motion for post-conviction relief. Movant was convicted after a jury trial of three counts of statutory sodomy in the first degree, in violation of Section 566.062 RSMo, and two counts of sexual misconduct in the second degree, in violation of Section 566.095. Movant was sentenced to concurrent 12-year sentences on each of the first-degree statutory sodomy counts and 120 days on each of the sexual misconduct counts. On direct appeal this Court reversed the convictions for sexual misconduct in the second degree, and affirmed the convictions for first-degree statutory sodomy. See State v. Rycraw, 507 S.W.3d 47 (Mo. App. E.D. 2016).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).